Title: To James Madison from the Inhabitants of New Braintree, Massachusetts, 16 July 1812
From: New Braintree, Massachusetts Inhabitants
To: Madison, James


May it please your Excellency,
July 16th. 1812.
We your memorialists, beg leave to improve a constitutional privilege, in expressing our views and feelings, with respect to the late Declaration of War, by our government, against Great-Britain. While we would treat the opinion and measures of our Rulers with deference, we feel it to be a right and a duty which we owe to ourselves and to our Country, to express our sentiments at this time with freedom. We shall not undertake to state all the objections we have to this War. They are such, however, as have come before your Excellency from other quarters. The usual calamities of War are so dreadful, that they ought always to be avoided, if possible. But we should not shrink from these calamities, did we feel ourselves impelled to them, by duty and necessity. But after having carefully attended to the public documents, relating to the existing difficuilties [sic] between the government and the Belligerent Powers, we can see no sufficient reasons, for this Nation to plunge itself into that vortex, which has destroyed most of the civilized nations of the world. Nor can we confidently appeal to Him for aid, in this war, who has respect to justice and righteousness, while we are avenging ourselves of one nation, for injuries and wrongs, which have principally been occasioned by another. And that virtua⟨l⟩ coalescence with France, in spreading misery and wretchedness among the human race, which is more than implied, in a war with Great Britain at the present time, is most abhorrent to our feelings, and can never be cordially complied with.

Add to all other circumstances, the want of unanimity, both among the Councils and the people of this nation, in the prosecution of this war, and we are constrained to view it as most impolitick, even if it were just. When we consider that that part of the Union whence the resources in war must chiefly come, and which must be viewed as the nerves and sinews of the nation, is strongly disinclined to the present war, we tremble for the fate of the Nation. We are ready to believe that Government have mistaken the feelings of the efficient part of the community, with respect to war.
Wherefore, your petitioners pray your Excellency to take into serious consideration, the present dangers and calamities of the country, arising from the late declaration of War, against Great-Britain, and to adopt speedy measures for the restoration of peace. And as in duty bound, your memorialists will ever pray.

James Woods Moderator of sd. Meeting
Attest. Philip Delano Town Clerk

